Citation Nr: 1142118	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-42 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2011, the Veteran testified in a Videoconference hearing before the undersigned.  A copy of the hearing transcript is associated with the claims file.

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic right ear hearing loss disability as defined by 38 C.F.R. § 3.385 is shown in the Veteran's service treatment records and in current treatment reports.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  
38 U.S.C.A. §§ 1131, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the Board is granting in full the benefit sought on appeal with respect to service connection for hearing loss of the right ear.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran claims that his current hearing loss disability is related to noise exposure during service, specifically as an aircraft mechanic with exposure to loud aircraft engines and without hearing protection.  As previously noted, the Veteran served on active duty from July 1959 to July 1963.

Upon enlistment in July 1959, the Veteran underwent a "whisper test," which revealed normal hearing (15/15), bilaterally.  However, that same month, another service treatment report revealed auditory thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 HZ, were 30, 40, 45, 40, and 45 decibels, respectively.  The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  When converted, the auditory thresholds at 500, 1000, 2000, 3000, and 4000 HZ are 45, 50, 55, 50, and 50, respectively.

The Board notes that the July 1959 audiogram reflects right ear hearing loss as defined by 38 C.F.R. § 3.385.

Another service treatment report from September 1959 reveals identical audiometric results to the July 1959 audiogram.  The report indicated that the Veteran had drainage of the right ear and that he had previous noise exposure in basic training, hunting, and target practice, without ear protection.

In June 1962, a service treatment report indicated auditory thresholds in the right ear (converted to ISO units) at 500, 1000, 2000, 3000, and 4000 HZ were 25, 20, 20, 10, and 15, respectively.  A separation report of medical examination from June 1963 revealed auditory thresholds in the right ear (converted to ISO units) at 500, 1000, 2000, 3000, and 4000 HZ were 20, 15, 10, 10, and 25, respectively.  

In this regard, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, while the June 1962 and June 1963 auditory thresholds do not reflect hearing loss for VA compensation purposes, some clinical hearing loss was indicated at those times and a decrease in hearing acuity was also demonstrated between those periods.

The most recent record pertaining to the Veteran's current hearing loss is a June 2009 private treatment report.  In this regard, the Board notes that the audiological evaluations in this report did not include the puretone thresholds in numerical format but included only a graphical representation of such data.  However, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).

As such, the Board has reviewed these graphical representations from June 2009 and finds that the auditory thresholds in the right ear (already in ISO units) at 500, 1000, 2000, 3000, and 4000 HZ, were 25, 20, 25, 55, and 70 decibels, respectively.  Based on these results, the Veteran's private audiologist diagnosed him with moderate to severe, mid to high frequency sensorineural hearing loss.  Thus, the Board finds that the Veteran has current, right ear hearing loss for VA compensation purposes.

Indeed, there was a combination of hearing loss manifestations (in July 1959, September 1959, and June 1963) sufficient to identify the disease entity (right ear hearing loss), establishing chronicity at the time.  These were not isolated findings in service and the same chronic disease was demonstrated in June 2009.  See 38 C.F.R. § 3.303(b).

At this juncture, the Board notes that the record contains two medical opinions regarding the etiology of the Veteran's hearing loss.  However, as the Board finds that service connection for the right ear is warranted under 3.303(b), an analysis of those opinions is moot.  With respect to service connection for hearing loss of the left ear, a discussion of these opinions is included in the Remand section below.

Given the above evidence, indicating that right ear hearing loss, as defined by 38 C.F.R. 3.385, was shown at various times during service (with some clinical hearing loss at discharge), and the private audiometric evidence demonstrating current right ear hearing loss for VA compensation purposes, the Veteran's claim for service connection for right ear hearing loss is granted.  

The nature and extent of the Veteran's right ear hearing loss are not before the Board at this time.
ORDER

Entitlement to service connection for right ear hearing loss is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. 
§ 5103A(b).  

In the present case, it is unclear whether the Veteran has put VA on notice of additional medical evidence not already of record.  During the April 2011 hearing before the undersigned, the Veteran indicated private treatment from an audiologist in "Rockland."  See Hearing Transcript at 7.  It appears that private, audiology records from Rockford, Illinois are already associated with the claims file.  However, the reference to treatment in "Rockland" may be a hearing transcription error or a reasonable mistake in recollection.  The Veteran also indicated his intention to fax additional evidence in support of his claim, to include an article from the Military Times.  Id.  To date, there have been no submissions (faxed or otherwise) since the April 2011 hearing.  

On remand, the RO should contact the Veteran's representative to clarify whether they did, in fact, intend to submit additional evidence in April 2011 and, if so, associate such evidence with the claims folder.

In addition, the July 2007 examiner noted that there were "serial audiograms completed throughout [the Veteran's] civilian career at which time a hearing loss had been noted that got progressively worse."  It does not appear that these post-service audiograms are of record.  As such, upon remand, this evidence should also be requested by the RO.

It is important to note that while the Board has awarded service connection for hearing loss of the right ear based on chronicity, the same conclusion is not applicable to service connection for left ear hearing loss.  Indeed, although sensorineural hearing loss is, per se, a chronic disease by VA definition (see 38 C.F.R. § 3.309), left ear hearing loss, under 38 C.F.R. § 3.385, was not demonstrated in service or within the one-year presumptive period.

Indeed, a service treatment report from July 1959 revealed auditory thresholds in the left ear (converted to ISO units) at 500, 1000, 2000, 3000, and 4000 HZ, were 10, 5, 10, 0, and -5 decibels, respectively.  Upon separation, in June 1963, auditory thresholds in the left at 500, 1000, 2000, 3000, and 4000 HZ, were 15, 5, 15, 20, and 20 decibels, respectively.  The Board finds this evidence particularly significant as these results show a change in threshold levels across several frequencies between the July 1959 report and the June 1963 report.  

The Board acknowledges, however, that the lack of any evidence that the Veteran exhibited left ear hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. 
§ 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In July 2007, the Veteran was afforded a VA audiology examination.  First, it is important to note that the Veteran submitted private audiology records in July 2009.  While the July 2007 examiner indicated his review of the claims file, he was not able to review the Veteran's private treatment reports as they were unavailable at that time.

The examiner opined that "[h]earing loss is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure."  He explained that the Veteran's hearing was within normal limits through 4000 Hz, bilaterally, at the time of separation.  The examiner stated that the most likely cause of his current hearing loss was 20+ years of civilian noise exposure and natural aging effects.  However, it is not necessary that a hearing loss disability be shown during service.  Rather, as noted in Hensley, evidence of a decrease in hearing acuity during service, together with evidence of noise exposure, may form a sound basis to link the hearing loss to service.  Importantly, the July 2007 examiner failed to discuss the fluctuations in left ear hearing levels during the Veteran's active service.

Once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The record also contains a private opinion from the Veteran's treating physician.  Dr. "E.H." opined that the Veteran's "hearing loss is likely due to loud noises during military service including jet engines."  The Board finds that this opinion, while appearing favorable to the Veteran's claim, is not adequate and given no probative value as Dr. E.H failed to provide a rationale for his conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a mere conclusion and data, without an explanation, is of no probative value).

Thus, given that the July 2007 medical opinion is based on an incomplete review of the Veteran's medical record and the lack of discussion regarding the decrease in hearing acuity of the left ear in service, a remand is necessary to obtain an adequate medical opinion regarding the Veteran's left ear hearing loss etiology.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran's representative to clarify whether they did, in fact, intend to submit additional medical evidence and, if so, associate such evidence with the claims file.

2. Request that the Veteran supply the complete name, address, and dates of treatment of all private medical care providers who have treated him for hearing loss, to include any audiograms completed during his civilian career.  After securing any necessary authorization or medical releases, request and associate with the claims file the Veteran's treatment reports from all sources identified whose records have not previously been secured, following the procedures in 38 C.F.R. 
§ 3.159(c) as regards to requesting records from non-Federal facilities.  If the records do not exist or further efforts to obtain the records would be futile, a negative response should be included in the claims file and notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).  

3. Upon completion of the above, schedule the Veteran for a VA audiology examination.  The Veteran's claim folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

The examiner should note any functional impairment caused by the Veteran's left ear hearing loss disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's left ear hearing loss, if any, had onset in service, or was caused or aggravated by the Veteran's active military service from July 1959 to July 1963.  In so doing, the examiner should specifically address the changes in audiometric data of the left ear throughout the Veteran's service, as noted above.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

4. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

5. Then, when the development requested has been completed, and the RO has ensured compliance with the requested actions, readjudicate the Veteran's claim with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  A review of all relevant information submitted to the RO should also be completed.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


